Detailed Action
1. 	This Action is in response to Applicant's amendment filed on January 13, 2021. Claims 1-30 are still pending in the present application. This Action is made FINAL.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on January 13, 2021 (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by REININGER PHILIPPE et al. (WO 2020073644 A1), hereafter “REININGER.” Refer to provisional application 62/744,470 for priority date.
Consider claim 1. REININGER discloses a method for supporting positioning of a user equipment (UE) performed by a Next Generation Radio Access Network (NG-RAN) node in a radio access network (RAN), the NG-RAN node comprising a Central Unit (CU) configured to communicate with one or more other NG-RAN nodes within the RAN and with a core network node, a Location Management Component (LMC) configured to communicate with the CU to support the positioning of the UE, and a Distributed Unit (DU) configured to communicate with the UE, the method comprising (see fig. 6, par. 0006; In a first aspect, a method for a user equipment positioning is provided. In the method, a central device of a radio access network (RAN) node, which comprises the central device and at least two distributed devices, receives positioning measurement request information from a location management function (LMF) device. The central device sends uplink signal configuration information to a first distributed
device and a second distributed device of the at least two distributed devices, wherein the uplink signal configuration information is sent to a first distributed device through
a first application protocol signaling and the uplink signal configuration information is sent to a second distributed device through a second application protocol signaling…): exchanging a first plurality of positioning messages between the LMC and the UE via the CU and DU (see fig. 6, pars. 0013 and 0014; [0013] In a second aspect, a RAN node is provided. The RAN node comprises a central device and at least two distributed devices. A F 1 interface exists between the 
measure an uplink signal sent from a user equipment in accordance with the uplink signal configuration, and send an uplink signal measurement report in an application protocol signaling to the central device); exchanging a second plurality of positioning messages between the LMC and the one or more other NG-RAN nodes via the CU (see par. 0098; [0098] In operation 612, the central device 122 sends a positioning measurement report to the LMF device 140); and exchanging a third plurality of positioning messages between the LMC and the core network node via the CU (see par. 0067; [0067] In the operation 601, the central device 122 receives the positioning measurement initiation request message from the LMF device 140 via a core network device 130).
claim 2 in view of claim 1 above, REININGER further discloses wherein the LMC is physically separate from the CU (see fig. 6).
Consider claim 3 in view of claim 1 above, REININGER further discloses wherein the LMC is physically separate from the CU (see pars. 0034 and 0035).
Consider claim 4 in view of claim 1 above, REININGER further discloses wherein the first plurality of positioning messages comprise messages for a Long Term Evolution (L TE) Positioning Protocol (LPP) or a Radio Resource Control (RRC) protocol (see par. 0046, LPP. Note: Claim written in alternative form).
Consider claim 5 in view of claim 4 above, REININGER further discloses wherein exchanging the first plurality of positioning messages between the LMC and the UE via the CU and DU includes at least one of: exchanging each of the first plurality of positioning messages between the LMC and the CU inside an F1 Application Protocol (F1AP) Transfer message; exchanging each of the first plurality of positioning messages between the CU and the DU inside an F1AP Transfer message; exchanging at least one of the first plurality of positioning messages between the DU and the UE inside an RRC Transfer message; or some combination of these (see par. 0056, FlAP; Note: Claim written in alternative form).
Consider claim 6 in view of claim 1 above, REININGER further discloses wherein the second plurality of positioning messages comprise messages for a New Radio Positioning Protocol A (NRPPa) (see par. 0043).
Consider claim 7 in view of claim 6 above, REININGER further discloses wherein exchanging the second plurality of positioning messages between the LMC and the one or more other NG-RAN nodes via the CU includes at least one: exchanging each of the second plurality of positioning messages between the LMC and the CU inside an F1 Application Protocol (F1AP) Transfer message; exchanging at least one of the second plurality of positioning messages between the CU and the DU inside an F1AP Transfer message; exchanging at least one of the second plurality of positioning messages between the CU and at least one of the one or more other NG-RAN nodes inside an Xn Application Protocol (XnAP) Transfer message; or some combination of these (see par. 0056, F1AP; Note: Claim written in alternative form).
Consider claim 8 in view of claim 1 above, REININGER further discloses wherein the third plurality of positioning messages comprise messages for a service based protocol (see par. 0060).
Consider claim 9 in view of claim 8 above, REININGER further discloses wherein exchanging the third plurality of positioning messages between the LMC and the core network node includes at least one of: exchanging each of the third plurality of positioning messages between the LMC and the CU inside an F1 Application Protocol (F1AP) Transfer message; exchanging each of the third plurality of positioning messages between the CU and the core network node inside a Next Generation Application Protocol (NGAP) message; or some combination of these (see par. 0056, FlAP; Note: Claim written in alternative form).
Consider claim 10 in view of claim 1 above, REININGER further discloses wherein the NG-RAN node comprises a New Radio (NR) Node B (gNB), the core network node comprises an Access and mobility Management Function (AMF), the CU comprises a gNB-CU, and the DU comprises a gNB-DU (see fig. 6, pars. 0034 and 0041).
claim 11 in view of claim 1 above, REININGER further discloses wherein exchanging the second plurality of positioning messages between the LMC and the one or more other NG-RAN nodes includes at least one of: sending a request for uplink (UL) measurements for the UE to at least one of the one or more other NG-RAN nodes; receiving uplink (UL) measurements for the UE from at least one of the one or more other NG-RAN nodes; sending assistance data to assist UL measurements for the UE to at least one of the one or more other NG-RAN nodes; sending a request for a change in downlink (DL) positioning reference signal (PRS) broadcast to at least one of the one or more other NG-RAN nodes; sending a request for a change in broadcast of location assistance data to at least one of the one or more other NG-RAN nodes; or some combination of these (see pars. 0006 - 0008, UL; Note: Claim written in alternative form).
Consider claim 12 in view of claim 11 above, REININGER further discloses wherein exchanging the first plurality of positioning messages between the LMC and the UE includes at least one: receiving a request for assistance data from the UE to assist location measurements by the UE; sending assistance data to the UE to assist location measurements by the UE; sending a request to the UE for transmission of an uplink positioning reference signal (UL PRS) by the UE; sending a request to the UE for measurement of a downlink positioning reference signal (DL PRS) by the UE; receiving measurements of a DL PRS from the UE; receiving a request from the UE for uplink (UL) location measurements of the UE; sending UL location measurements of the UE to the UE; receiving a request from the UE for broadcast of assistance data in System Information messages by the NG-RAN node; receiving a request from the UE for a 
Consider claim 13 in view of claim 1 above, REININGER further discloses wherein the CU is configured to communicate with the LMC through an F1 interface (see par. 0014).
Consider claim 14. REININGER discloses a Next Generation Radio Access Network (NG-RAN) node in a radio access network (RAN) configured to support positioning of a user equipment (UE), the NGRAN node comprising a Central Unit (CU) configured to communicate with one or more other NG-RAN nodes within the RAN and with a core network node, a Location Management Component (LMC) configured to communicate with the CU to support the positioning of the UE, and a Distributed Unit (DU) configured to communicate with the UE, the NG-RAN node comprising (see fig. 6, par. 0006; In a first aspect, a method for a user equipment positioning is provided. In the method, a central device of a radio access network (RAN) node, which comprises the central device and at least two distributed devices, receives positioning measurement request information from a location management function (LMF) device. The central device sends uplink signal configuration information to a first distributed
device and a second distributed device of the at least two distributed devices, wherein the uplink signal configuration information is sent to a first distributed device through
): at least one external interface configured to communicate with external entities; at least one internal interface configured to communicate between the LMC, the CU, and the DU; at least one memory; at least one processor coupled to the at least one external interface, the at least one internal interface, and the at least one memory and configured to (see fig. 2, pars. 0015 and 0018; [0015] In a third aspect, a central device of a RAN node is provided. The central device comprises an interface unit and a processing unit. The interface unit is configured to communicate with a core network device and with at least two distributed devices. Optionally, the interface unit supports two interfaces, one is the NG interface between the core network device and the central device; another is the F1 interface between the central device and the distributed device. The interface unit is configured to receive a positioning measurement initiation request message from the LMF device): exchanging a first plurality of positioning messages between the LMC and the UE via the CU and DU (see fig. 6, pars. 0013 and 0014; [0013] In a second aspect, a RAN node is provided. The RAN node comprises a central device and at least two distributed devices. A F 1 interface exists between the central device and each of the at least two distributed devices. The central device is configured to receive positioning measurement request information from a LMF device,  measure an uplink signal sent from a user equipment in accordance with the uplink signal configuration, and send an uplink signal measurement report in an application protocol signaling to the central device); exchanging a second plurality of positioning messages between the LMC and the one or more other NG-RAN nodes via the CU (see par. 0098; [0098] In operation 612, the central device 122 sends a positioning measurement report to the LMF device 140); and exchanging a third plurality of positioning messages between the LMC and the core network node via the CU (see par. 0067; [0067] In the operation 601, the central device 122 receives the positioning measurement initiation request message from the LMF device 140 via a core network device 130).
Consider claim 15, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.
claim 16, the subject matter recited in this claim has already been addressed in rejection to claim 3. Therefore, it has been analyzed and rejected based upon the rejection to claim 3.
Consider claim 17, the subject matter recited in this claim has already been addressed in rejection to claim 4. Therefore, it has been analyzed and rejected based upon the rejection to claim 4.
Consider claim 18, the subject matter recited in this claim has already been addressed in rejection to claim 5. Therefore, it has been analyzed and rejected based upon the rejection to claim 5.
Consider claim 19, the subject matter recited in this claim has already been addressed in rejection to claim 6. Therefore, it has been analyzed and rejected based upon the rejection to claim 6.
Consider claim 20, the subject matter recited in this claim has already been addressed in rejection to claim 7. Therefore, it has been analyzed and rejected based upon the rejection to claim 7.
Consider claim 21, the subject matter recited in this claim has already been addressed in rejection to claim 8. Therefore, it has been analyzed and rejected based upon the rejection to claim 8.
Consider claim 22, the subject matter recited in this claim has already been addressed in rejection to claim 9. Therefore, it has been analyzed and rejected based upon the rejection to claim 9.
claim 23, the subject matter recited in this claim has already been addressed in rejection to claim 10. Therefore, it has been analyzed and rejected based upon the rejection to claim 10.
Consider claim 24, the subject matter recited in this claim has already been addressed in rejection to claim 11. Therefore, it has been analyzed and rejected based upon the rejection to claim 11.
Consider claim 25, the subject matter recited in this claim has already been addressed in rejection to claim 12. Therefore, it has been analyzed and rejected based upon the rejection to claim 12.
Consider claim 26, the subject matter recited in this claim has already been addressed in rejection to claim 13. Therefore, it has been analyzed and rejected based upon the rejection to claim 13.
Consider claim 27. REININGER discloses a Next Generation Radio Access Network (NG-RAN) node in a radio access network (RAN) configured to support positioning of a user equipment (UE), the NGRAN node comprising a Central Unit (CU) configured to communicate with one or more other NG-RAN nodes within the RAN and with a core network node, a Location Management Component (LMC) configured to communicate with the CU to support the positioning of the UE, and a Distributed Unit (DU) configured to communicate with the UE, the NG-RAN node comprising (see fig. 6, par. 0006; In a first aspect, a method for a user equipment positioning is provided. In the method, a central device of a radio access network (RAN) node, which comprises the central device and at least two distributed devices, receives 
device and a second distributed device of the at least two distributed devices, wherein the uplink signal configuration information is sent to a first distributed device through
a first application protocol signaling and the uplink signal configuration information is sent to a second distributed device through a second application protocol signaling…): means for exchanging a first plurality of positioning messages between the LMC and the UE via the CU and DU (see fig. 6, pars. 0013 and 0014; [0013] In a second aspect, a RAN node is provided. The RAN node comprises a central device and at least two distributed devices. A F 1 interface exists between the central device and each of the at least two distributed devices. The central device is configured to receive positioning measurement request information from a LMF device, send uplink signal configuration information to a first distributed device and a second distributed device of the at least two distributed devices, wherein the uplink signal configuration information is sent to a first distributed device through a first application protocol signaling and the uplink signal configuration information is sent [0014] A distributed device is configured to receive the uplink signal configuration information in an application protocol signaling from the  measure an uplink signal sent from a user equipment in accordance with the uplink signal configuration, and send an uplink signal measurement report in an application protocol signaling to the central device); means for exchanging a second plurality of positioning messages between the LMC and the one or more other NG-RAN nodes via the CU (see par. 0098; [0098] In operation 612, the central device 122 sends a positioning measurement report to the LMF device 140); and means for exchanging a third plurality of positioning messages between the LMC and the core network node via the CU (see par. 0067; [0067] In the operation 601, the central device 122 receives the positioning measurement initiation request message from the LMF device 140 via a core network device 130).
Consider claim 28, the subject matter recited in this claim has already been addressed in rejection to claim 10. Therefore, it has been analyzed and rejected based upon the rejection to claim 10.
Consider claim 29, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, REININGER at paragraph 17 discloses non-transitory computer readable medium, processor, memory and computer instructions to carry out the tasks as in claim 1 above.
Consider claim 30, the subject matter recited in this claim has already been addressed in rejection to claim 10. Therefore, it has been analyzed and rejected based upon the rejection to claim 10.
Response to Arguments
7.	Applicant's arguments filed on January 13 have been fully considered but they are not persuasive.
After carefully revising the office action pertinent to the present response and remarks, the following main point(s) have been identified: 
1) The Applicant, at pages 11 and 12 of the Applicant’s remarks, states the following:
“The Examiner states that one or more claim limitations do not use the word "means," but
are being interpreted under 35 U.S.C. l 12(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because
"the claim limitation(s) uses a generic placeholder that is coupled with functional language
without reciting sufficient structure to perform the recited function and the generic placeholder is
not preceded by a structural modifier." Specifically, the Examiner identifies "a Central Unit
(CU) configured to communicate ... " and a "a Distributed Unit (DU) configured to communicate ... " in claims 14, 27, and 29.”

“Claim 27 was rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first
paragraph, as failing to comply with the written description. The Examiner states that with
regard to claim 27, the "specifications do not disclose a structure for the phrase 'means for
exchanging .... "

Applicant respectfully disagrees and requests reconsideration.
The Examiner's attention is directed to at least at paragraph [0210] of the application as
filed and FIG. 10 and the corresponding text for structure corresponding to the "means for
exchanging" elements of claim 27.”

Regarding point 1), all 112 rejections has now been withdrawn from this application. 
2) The Applicant, at page 13 of the Applicant’s remarks, states the following:
“Specifically, Reininger fails to disclose or suggest an "NG-RAN node comprising a
Central Unit (CU) ... a Location Management Component (LMC) configured to communicate
with the CU to support the positioning of the UE, and a Distributed Unit (DU) ... ”

2), as clearly shown in paragraph 6 and figure 6 Reininger discloses an NG-RAN node, comprising Central Unit (e.g. Central device 122), a Location Management Component (e.g. LMF 140), an UE (e.g. UE 150), and a Distributed Unit (e.g. Distributed devices 124/126), which communicate to support positioning of the UE). Furthermore, Reininger discloses the RAN communication with a core network a paragraph 15.
Par. 6:
… The central device further receives a positioning measurement report comprising a
first uplink signal measurement report from the first distributed device though a third
application protocol signaling and a second uplink signal measurement report from
the second distributed device through a fourth application protocol signaling, and
sends the positioning measurement report to the LMF device …
Par. 15:
In a third aspect, a central device of a RAN node is provided. The
central device comprises an interface unit and a processing unit. The interface unit
is configured to communicate with a core network device and with at least two
distributed devices …

    PNG
    media_image1.png
    577
    770
    media_image1.png
    Greyscale

3) The Applicant, at page 13 of the Applicant’s remarks, states the following:
“Reininger further fails to disclose exchanging positioning messages "between the LMC and the UE via the CU and DU," "between the LMC and the one or more other NG-RAN nodes via the CU," and between the LMC and the core network node via the CU," as recited.”

Regarding point 3), as is has been clearly shown above in figure 6, the exchange of messages between the various component of the network in order to support the positioning of the user equipment. In the non-final action mailed on October 13, 2020 on pages 9 and 10, the Examiner cited paragraphs 13, 14, 67 and 98 that support the steps taking place in figure 6 above, which clearly reads on the argue features. For instance, paragraph 13 discloses the exchange of message carrying positioning measurement report between the various component shown in figure 6 above.

In a second aspect, a RAN node is provided. The RAN node comprises
a central device and at least two distributed devices. A F 1 interface exists between
the central device and each of the at least two distributed devices. The central device
is configured to receive positioning measurement request information from a LMF
device, send uplink signal configuration information to a first distributed device and a
second distributed device of the at least two distributed devices, wherein the uplink
signal configuration information is sent to a first distributed device through a first
application protocol signaling and the uplink signal configuration information is sent

to a second distributed device through a second application protocol signaling, receive
a positioning measurement report comprising a first uplink signal measurement report
from the first distributed device though a third application protocol signaling and a
second uplink signal measurement report from the second distributed device through a
fourth application protocol signaling; and send the positioning measurement report to the LMF device.  

4) The Applicant, at page 15 of the Applicant’s remarks, states the following:
“Claim I recites "exchanging a second plurality of positioning messages between the
LMC and the one or more other NG-RAN nodes via the CU." The Examiner alleges that
Reininger discloses this feature at paragraph [0098]. Page 10 of the Office Action.
Applicant respectfully disagrees and requests reconsideration.
Paragraph [0098] states that "the central device 122 sends a positioning measurement
report to the LMF device 140." The LMF device 140, however, is not another NG-RAN node, but is a "location management function device" that communicates with the RAN node 120 through a core network device 130. See, paragraph [0037], [0043], [0067], and Fig. 1. The LMF device 140 is outside of the RAN and therefore is not an "other NG-RAN node." Accordingly, paragraph [0098] does not disclose exchanging positioning messages "LMC and the one or more other NG-RAN nodes via the CU," nor is the feature disclosed elsewhere in Reininger.”

Regarding point 4), in response to point 1) – point 3) above, is has been shown the positioning message are exchanged  between the various component shown in figure 6 above, which includes an NG-RAN and an LMF. Paragraph 98 clearly states that “In operation 612, the central device 122 sends a positioning measurement report to the LMF device 140.” Now, since the claim is written in an alternative form: 
“exchanging a second plurality of positioning messages between the LMC and
the one or more other NG-RAN nodes via the CU” the Examiner only need to show support for one of the alternative. In this case the one, meaning the one NG-RAN. Since the “more other NG-RAN” is an alternative, the Examiner does not need to show that the prior art discloses such limitation.
5) The Applicant, at page 15 of the Applicant’s remarks, states the following:
“Claim I recites "exchanging a third plurality of positioning messages between the LMC
and the core network node via the CU." The Examiner alleges that Reininger discloses this
feature at paragraph [0067]. Page 10 of the Office Action.
Applicant respectfully disagrees and requests reconsideration.
Paragraph [0067] states that "the central device 122 receives the positioning
measurement initiation request message from the LMF device 140 via a core network device 130." There is no discussion in paragraph [0067], however, of an LMC or an exchange of
positioning messages "between the LMC and the core network node via the CU," nor is the
feature disclosed elsewhere in Reininger”
Regarding point 5), the Examiner would like to point out, that the steps shown in figure 6, clearly show the exchange of positioning messages between various components shown in figure 6 and further disclosed in cited paragraph 67: 
In the operation 601, the central device 122 receives the positioning
measurement initiation request message from the LMF device 140 via a core network
device 130. However, as described above, due to the NLs interface is transparent to
all UE related and RAN node related positioning procedures and the NG interface is
transparent to all UE related and RAN node related positioning procedures, the core network device 130 is not shown in FIG. 6

Therefore, the argued features are written such that they read upon the cited reference(s).

Conclusion 
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 26, 2021